Watson, Judge:
The protests enumerated in schedule “A,” hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States as follows:
1. That the articles marked “A” and initialed AB (Commodity Specialist’s Initials) by Commodity Specialist A. Balmages (Commodity Specialist’s Name) on the invoices covered by the protests enumerated on Schedule “A” attached hereto and made a part hereof were assessed with duty at the rate of 55% ad valorem under Item 720.90 of the TSUS, and are claimed to be dutiable at 32.5% ad valorem under the provisions of Item 720.94 of the TSUS.
2. That said articles consist of small brass stamped gears and machined brass and steel pinions chiefly used in elapsed time indicators employing a timepiece movement measuring 1.77 inches or more in width and 0.50 inch or more in thickness.
IT IS FURTHER STIPULATED AND AGREED that said protests be submitted on this stipulation, the protests being limited to the articles marked “A” as aforesaid.
This undisputed statement of facts is sufficient to remove the present merchandise from the classification given by the collector and to establish the proper classification, as claimed by the plaintiff, io be under item 720.94 of the Tariff Schedules of the United States as parts for other clock movements, dutiable at the rate of 32.5 per centum ad valorem.
To the extent indicated, the protests are sustained and judgment will be rendered accordingly.